[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR REARGUMENT AND MOTIONFOR ARTICULATION (NO. 111)
On July 15, 1996 this court denied the defendant's, Bristol Hospital, motion to seal proceedings, dated July 2, 1996, without a written decision. The instant motion, No. 111, seeks an articulation of this court's decision and/or reargument.
I. Defendant's Motion for Articulation
The defendant relies on General Statutes § 52-146d et seq. for the proposition that the identity of one of its patients must not be disclosed in the court papers. The defendant's memorandum in support of its motions cites Doe v. Marselle,236 Conn. 845 (1996) for the proposition that the naming of the defendant's patient without the patient's permission breaches statutory confidentiality requirements. This subjects the defendant to potential liability.
This court denied the defendant's motion to seal proceedings as premature. General Statutes § 52-146e states:
 Disclosure of communications.  (a)  All communications and records as defined in section 52-146d shall be confidential and shall be subject to the provisions of sections  52-146d to 52-146j, inclusive. Except as provided in sections 52-146f to 52-146i, inclusive, no person may disclose or transmit any communications and records or the substance or any part or any resume thereof which identify a patient to any person, corporation or governmental agencyCT Page 5852 without the consent of the patient or his authorized representative. (Emphasis added.)
Since the defendant has failed to make a showing that it has been requested to disclose any confidential information to the plaintiff, the motion is premature. If the defendant is required, at some later date, to disclose confidential information relating to the identity of one of its patients, then, at that time with the proper showing, the statute will be triggered.
II. Defendant's Motion for Reargument
The defendant's motion for reargument is hereby denied.
It is so ordered.
SALVATORE F. ARENA JUDGE, SUPERIOR COURT